Citation Nr: 1315538	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  06-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1942 to October 1945.  

The issues of entitlement to service connection for right shoulder and back disabilities comes before the Board of Veterans' Appeals (Board)  from an April 2005 rating decision on behalf of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a decision dated in January 2012, the Board denied service connection for right shoulder and back disabilities and remanded the issue of service connection for gastroesophageal reflux disease (GERD).  The Veteran appealed that portion of the decision that denied service connection for the right shoulder and low back disabilities to the United States Court of Appeals for Veterans Claims (the Court).  In an Order dated in November 2012, pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated that part of the Board's January 2012 decision the denied service connection for a right shoulder disability and a back disability, and remanded the issues back to the Board for development consistent with the Court's Order.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the VARO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that service connection is warranted for right shoulder and low back disabilities that he believes had its onset during military service.  

In this case, the record shows the Veteran's service treatment and personnel records are unavailable and that they may have been lost due to fire at a government storage facility.  

The Veteran reported in his April 2004 application for VA benefits that within weeks of his discharge from service he started having severe back problems.  He noted that he had undergone six back surgeries since 1970.  He asserted that his back problems were the direct result of his having carried a backpack and a "Tommy gun" through the jungles in Burma during active service.  In statements in support of his claims fellow servicemen described the severe conditions they experienced in the Burmese jungles.  In subsequent statements the Veteran asserted that his right shoulder and back problems developed immediately after his separation from active service as a result of having carried his backpack and weapon in service, that he received chiropractic treatment for back pain in 1946, and that he underwent right shoulder surgery in 2004.  In a May 2006 statement the Veteran's spouse recalled that he had back problems almost right away after finding employment.  She also asserted that he had problems with his shoulders which she believed were probably a result of his having carried a backpack in service.  

Private hospital records dated in December 1979 show the Veteran underwent the removal of the L5-S1 disc on the left side in 1970 and that he had no subsequent trouble until 1977.  In correspondence dated in November 1980 the Veteran's neurosurgeon stated that he was without question at that time disabled from the performance of the highly physical work he had been doing in the past for the highway department.  A July 1982 report noted the Veteran was having more difficulty with bursitis in his shoulders, left worse than right.  Subsequent reports show he had undergone six surgical back procedures including spinal fusion in September 2000.  No opinions as to etiology were provided.  

An April 2010 VA examination report noted the Veteran's claims file and medical records were reviewed.  The examiner summarized the pertinent treatment records.  It was noted that the Veteran denied having had any right shoulder or back symptoms during service, but that he reported having problems right after service with aches and pains since then.  He stated he had seen a chiropractor for his back pain.  The examiner noted the Veteran and his spouse were very vague when discussing the circumstances and initial symptom manifestations and about why he needed back surgery in 1970.  It was further noted that the Veteran reported he had worked with the Iowa Department of Transportation for 30 years on a road maintenance crew repairing roads, shoveling gravel and concrete, removing snow, and running a snow plow.  The diagnoses included right shoulder osteoarthritis and chronic back pain, status post multiple back operations for herniated disc and lumbar fusion.  It was the examiner's opinion that the Veteran's shoulder and back disabilities were not caused by or a result of active service and that it was extremely unlikely that he would have been able to engage in the type of work he performed for many years if he had sustained any significant damage or injury in service.  It was further noted, in essence, that any degenerative disease shown by X-ray examination was most likely due to age.

The parties to the JMPR noted that the May 2010 VA examiner based his negative etiological opinion partly on the rationale that there were no medical records available to support the Veteran having any shoulder or back problems immediately after service.  However, the parties found that this statement conflicted with the Board findings that the Veteran and his spouse's statements regarding the onset of symptoms were competent and credible.  The Veteran and his wife indicated that the onset of his symptoms began immediately after service.  

First of all, the Board points out that competency, must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  While a lay person may report his or her symptomatology, they do not have the competency of a trained health care professional to express opinions as to diagnosis and/or etiology as to any claimed disability.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

Although the May 2010 VA examiner found the statements of the Veteran and wife vague, further explanation is needed.  On remand, the examiner should comment on the Veteran's reported in-service history, as well as the statements of the Veteran and his spouse regarding his post-service symptoms.  

Furthermore, the Veteran's attorney has requested that, if necessary, the Board remand the case to obtain private medical records to include an October 2004 surgical report.  The Board has a duty to assist in obtaining any records that may be pertinent to this claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for his right shoulder and low back disabilities.  Obtain these additional medical treatment records (those not already in the file to include 2004 surgical records).  The Veteran's assistance in obtaining these records, including providing any necessary authorizations, should be enlisted as needed.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

2.  After obtaining these records, schedule a VA compensation examination for additional comment on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's right shoulder and low back disabilities were incurred in, or are otherwise related to, the Veteran's military service.  

The examiner should comment on the Veteran's theories that his physical duties in service led to the development of right shoulder and low back disabilities and should consider all relevant lay evidence of record including the competent and credible statements of the Veteran and his spouse regarding the onset of his symptoms immediately after service.  The examiner should also note that because the Veteran is competent to attest to these matters since they are within the realm of his firsthand knowledge, the examiner cannot cite the mere absence of any actual treatment in the immediate post-service period as the sole or only reason for disassociating any current right shoulder or low back disabilities from the Veteran's service.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Rather, the examiner should comment on the likelihood the Veteran's type of claimed injuries and reported post-service symptoms are consistent with the current disabilities shown.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

All diagnostic testing and evaluation needed to make these important determinations should be performed. 

It is imperative the examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history. 

The examiner must discuss the rationale of his or her opinion regarding the etiology of the claimed disability, if necessary citing to specific evidence in the file. 

3.  Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


